Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.259 Filed 01/27/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ADAM MICHAEL KIRCHEN, #596365,

                   Petitioner,

                                             CASE NO. 2:19-CV-10552
v.                                           HON. ARTHUR J. TARNOW

THOMAS O. WINN,

               Respondent.
_________________________________/

           OPINION AND ORDER HOLDING THE HABEAS
       PETITION IN ABEYANCE, STAYING THE PROCEEDINGS,
           AND ADMINISTRATIVELY CLOSING THE CASE

I.    Introduction

      This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Adam Michael Kirchen (“Petitioner”) was convicted of two counts of larceny

of a building pursuant to a plea in the Eaton County Circuit Court in 2015. He was

sentenced, as a fourth habitual offender, to 3 years 10 months to 15 years

imprisonment on those convictions, to be served consecutively to a 5 to 20-year

sentence for an unarmed robbery conviction in another county for which he was

determined to be on bond at the time of the larcenies. In his pleadings, Petitioner

challenges the validity of his consecutive sentencing.
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.260 Filed 01/27/21 Page 2 of 10




                                                                       Kirchen v. Winn
                                                                Case No. 2:19-CV-10552
                                                                            Page 2 of 10

II.   Facts and Procedural History

      Petitioner’s convictions arise from his theft of German miliary artifacts from

a museum in Charlotte, Michigan in 2015. On October 16, 2015, Petitioner pleaded

guilty to two counts of larceny in a building. At that hearing, the prosecutor read the

information, which charged Petitioner with committing two counts of larceny of a

building by stealing German military artifacts from a museum “on or about May 1,

2015 through June 9, 2015,” as well as charging him with being a fourth habitual

offender. The court asked Petitioner if he understood the charges, and he replied in

the affirmative. The court also asked Petitioner how he wished to plead to the charges

and he replied, “guilty.” See 10/16/15 Plea Hrg., pp. 6-7, ECF No. 8-2, PageID.76-77.

The court then asked Petitioner why he believed he was guilty and what happened

between the dates of May 1 and June 9, 2015. Petitioner replied: “During the middle

of May I went into the museum and took artifacts ... for my collection.” Id. at p. 7,

PageID.77. He further explained that he took a rudder control for an airplane, a wing

piece, a helmet, and a bayonet. Id. at p. 8, Page.ID.78. The parties did not discuss

consecutive sentencing.

      On December 3, 2015, the trial court sentenced Petitioner, as a fourth habitual



                                          2
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.261 Filed 01/27/21 Page 3 of 10




                                                                      Kirchen v. Winn
                                                               Case No. 2:19-CV-10552
                                                                           Page 3 of 10

offender, to 3 years 10 months to 15 years imprisonment on his larceny convictions

to be served consecutively to his 5 to 20-year sentence for unarmed robbery in another

county for which he was on bond at the time of the larcenies. At that hearing, the

parties discussed whether Petitioner was subject to consecutive sentencing. The trial

court determined that Petitioner was placed on bond in his other case on May 29, 2015

and that he pleaded guilty to crimes occurring from May 1, 2015 through June 9,

2015, and thereby concluded that Petitioner was on bond at the time of the larcenies

such that consecutive sentencing could be imposed. See 12/3/15 Sent. Hrg., pp. 11-12,

ECF No. 8-3, PageID.94-95. During the sentencing hearing, a museum representative

stated that the museum was left unlocked on June 7, 2015, that the theft was

discovered on June 9, 2015, and that Petitioner began bragging online about

purchasing the stolen artifacts in mid-June, 2015. Id. at pp. 13-14, PageID.96-97.

      Following his convictions and sentencing, Petitioner filed an application for

leave to appeal with the Michigan Court of Appeals raising the same sentencing claim

presented on habeas review, as well as a restitution claim. The Michigan Court of

Appeals denied leave to appeal. People v. Kirchen, No. 332150 (Mich. Ct. App. May

5, 2016) (unpublished). Petitioner then filed an application for leave to appeal with



                                          3
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.262 Filed 01/27/21 Page 4 of 10




                                                                         Kirchen v. Winn
                                                                  Case No. 2:19-CV-10552
                                                                              Page 4 of 10

the Michigan Supreme Court. In lieu of granting leave to appeal, the court remanded

the case to the Michigan Court of Appeals for consideration as on leave granted.

People v. Kirchen, 500 Mich. 879, 886 N.W.2d 627 (2016). On remand, the Michigan

Court of Appeals denied Petitioner relief on his consecutive sentencing claim and

affirmed his sentences, but remanded the case to the trial court for correction of the

restitution order. People v. Kirchen, No. 332150, 2017 WL 2607924 (Mich. Ct. App.

June 15, 2017) (unpublished). Petitioner filed an application for leave to appeal with

the Michigan Supreme Court, which was denied in a standard order. People v.

Kirchen, 501 Mich. 952, 904 N.W.2d 848 (2018).

      Petitioner thereafter filed his federal habeas petition raising the following claim:

      The trial court erred in imposing a consecutive sentence in this case in
      violation of his Sixth Amendment rights. A consecutive sentence was
      improper because he was not on bond at the time of the offenses and a
      jury did not find, nor did he admit, that he was on bond.

Respondent filed an answer to the petition contending that it should be denied.

Petitioner filed a reply to that answer.

      The Court thereafter appointed counsel for Petitioner due to concerns about the

knowing and voluntary nature of Petitioner’s plea and the effectiveness of trial




                                           4
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.263 Filed 01/27/21 Page 5 of 10




                                                                       Kirchen v. Winn
                                                                Case No. 2:19-CV-10552
                                                                            Page 5 of 10

counsel in advising Petitioner about the consequences of his plea. The Court

explained in relevant part:

      It is well-settled that a guilty or nolo contendere plea must be made
      knowingly, intelligently, and voluntarily in order to be constitutionally
      sound. Brady v. United States, 397 U.S. 742, 748 (1970); see also
      United States v. Broce, 488 U.S. 563 (1989); Boykin v. Alabama, 395
      U.S. 238 (1969). A plea is intelligent and knowing when there is nothing
      to indicate that the defendant is incompetent or otherwise not in control
      of his or her mental faculties, the defendant is aware of the nature of the
      charges, and the defendant is advised by competent counsel. Brady, 397
      U.S. at 756. A plea must be made “with sufficient awareness of the
      relevant circumstances and likely consequences.” Id. at 748. A plea is
      voluntary if it is not induced by threats or misrepresentations and the
      defendant is made aware of the direct consequences of the plea. Id. at
      755. The voluntariness of a plea “can be determined only by considering
      all of the relevant circumstances surrounding it.” Id. at 749.

      In keeping with such standards, under Michigan law, a court may not
      accept a plea of guilty or nolo contendere unless it is convinced that the
      plea is “understanding, voluntary, and accurate.” Michigan Court Rule
      6.302(A). “[T]his requires a defendant to be informed of the
      consequences of his or her plea and, necessarily, the resultant sentence.”
      People v. Brown, 492 Mich. 684, 693, 822 N.W.2d 208 (2012)
      (quotation marks and citation omitted). The Michigan Court Rules
      specifically require a court to advise a defendant of “the maximum
      possible prison sentence for the offense and any mandatory minimum
      sentence....” Mich. Ct. R. 6.302(B)(2). In People v. Warren, the
      Michigan Supreme Court held that Michigan Court Rule 6.302(B)(2)
      “requires the trial court, in cases in which such advice is relevant, to
      advise a defendant of its discretionary consecutive-sentencing authority
      and the possible consequences of that authority for the defendant’s
      sentence. This is because such authority clearly affects the defendant’s

                                          5
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.264 Filed 01/27/21 Page 6 of 10




                                                                       Kirchen v. Winn
                                                                Case No. 2:19-CV-10552
                                                                            Page 6 of 10

      ‘maximum possible prison sentence for the offense.’” People v. Warren,
      505 Mich. 196, _, 949 N.W.2d 125, 137 (2020).

      The record before the Court seems to indicate that the trial court did not
      inform Petitioner of the possibility of consecutive sentencing at the time
      of his plea – and the record is unclear as to whether counsel advised
      Petitioner about the possibility of consecutive sentencing before he
      entered his plea. (The issue was discussed at length at the sentencing
      hearing.)

      The Court is aware that the United States Court of Appeals for the Sixth
      Circuit has ruled that “whether a federal sentence runs consecutive to or
      concurrent with a state sentence is not considered a direct consequence
      of the plea” and rejected a habeas petitioner’s claim that his plea was
      involuntary where the state court did not inform him that it had
      discretion to make his state sentence consecutive to his federal sentences.
      See Hall v. Bradshaw, 466 F. App’x 472, 474 (6th Cir. 2012); see also
      Wilson v. McGinnis, 413 F.3d 196, 200 (2d Cir. 2005) (ruling that habeas
      relief was not warranted based on state court’s failure to inform a
      defendant that he could receive consecutive state sentences) (cited in
      Hall). The United States Supreme Court, however, has not ruled on this
      issue.

ECF No. 11, PageID.252-254.

      On January 26, 2021, the Court conducted a brief conference call with counsel

for both parties. During that call, the parties acknowledged that the knowing and

voluntary nature of Petitioner’s plea and the effectiveness of trial counsel presented

issues of concern and agreed that Petitioner would have to exhaust those claims in the

state courts before they could be considered on federal habeas review.

                                          6
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.265 Filed 01/27/21 Page 7 of 10




                                                                          Kirchen v. Winn
                                                                   Case No. 2:19-CV-10552
                                                                               Page 7 of 10

III.   Discussion

       The doctrine of exhaustion of state remedies requires state prisoners to “fairly

present” their claims as federal constitutional issues in the state courts before raising

those claims in a federal habeas petition. 28 U.S.C. § 2254(b)(1)(A) and (c);

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); McMeans v. Brigano, 228 F.3d

674, 681 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). Federal law

provides that a habeas petitioner is only entitled to relief if he or she can show that the

state court adjudication of his or her claims resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court of the United States. 28 U.S.C. § 2254(d). The

state courts must be given an opportunity to rule upon all of the claims before a

petitioner can present those claims on habeas review. Otherwise, a federal court is

unable to apply the standard found at 28 U.S.C. § 2254.

       The exhaustion requirement is met if a prisoner invokes one complete round of

the state’s established appellate review process. O'Sullivan, 526 U.S. at 845. To

satisfy the exhaustion requirement, the claims must be “fairly presented” to the state

courts, meaning that the petitioner must assert both the factual and legal bases for the



                                            7
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.266 Filed 01/27/21 Page 8 of 10




                                                                        Kirchen v. Winn
                                                                 Case No. 2:19-CV-10552
                                                                             Page 8 of 10

claims in the state courts. McMeans, 228 F.3d at 681; see also Williams v. Anderson,

460 F.3d 789, 806 (6th Cir. 2006) (citing McMeans). The petitioner must also present

the claims to the state courts as federal constitutional issues. Koontz v. Glossa, 731

F.2d 365, 368 (6th Cir. 1984). For a Michigan prisoner, each issue must be presented

to both the Michigan Court of Appeals and the Michigan Supreme Court. Hafley v.

Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch v. Burke, 49 F. Supp. 2d 992, 998

(E.D. Mich. 1999). The burden is on the petitioner to prove exhaustion. Rust, 17 F.3d

at 160.

      The Michigan Rules of Court provide a process for Petitioner to raise his

unexhausted claims. For example, he can file a motion for relief from judgment in the

state trial court pursuant to Michigan Court Rule 6.500 et seq. and then appeal the trial

court’s decision to the state appellate courts as necessary. The unexhausted claims

should be addressed to, and considered by, the Michigan courts in the first instance.

      A federal court has discretion to stay a habeas petition to allow a petitioner to

present unexhausted claims to the state courts in the first instance and then return to

federal court on a perfected petition. Rhines v. Weber, 544 U.S. 269, 276 (2005).

Stay and abeyance is available only in “limited circumstances” such as when the one-



                                           8
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.267 Filed 01/27/21 Page 9 of 10




                                                                       Kirchen v. Winn
                                                                Case No. 2:19-CV-10552
                                                                            Page 9 of 10

year statute of limitations applicable to federal habeas actions poses a concern, and

when the petitioner demonstrates “good cause” for the failure to exhaust state court

remedies before proceeding in federal court, the unexhausted claims are not “plainly

meritless,” and the petitioner has not engaged in intentionally dilatory tactics. Id. at

277.

       In this case, a stay is warranted. Petitioner wishes to pursue new claims which

he has not yet presented to the state courts for consideration. The one-year limitations

period applicable to federal habeas actions, 28 U.S.C. § 2244(d)(1), could pose a

problem if the Court were to dismiss the petition to allow for further exhaustion of

state remedies. Additionally, Petitioner may establish good cause, the claims are not

plainly meritless, and there is no evidence of intentional delay. Consequently, the

Court shall hold the exhausted claims in the current habeas petition in abeyance

pending Petitioner’s pursuit of state court remedies as to the additional, unexhausted

claims and stay these proceedings. The Court makes no determination as to the

timeliness of any claims or the procedural or substantive merits of any claims.

IV.    Conclusion

       Accordingly, for the reasons stated, the Court holds the habeas petition in



                                           9
Case 2:19-cv-10552-AJT-EAS ECF No. 14, PageID.268 Filed 01/27/21 Page 10 of 10




                                                                         Kirchen v. Winn
                                                                  Case No. 2:19-CV-10552
                                                                             Page 10 of 10

abeyance and stays these proceedings.           The stay is conditioned on Petitioner

presenting the additional, unexhausted claims to the state courts by filing a motion for

relief from judgment with the trial court within 60 days of the filing date of this order.

See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing procedure). The

stay is further conditioned on Petitioner’s return to this Court with a motion to reopen

and amend his habeas petition, using the same caption and case number, within 60

days of fully exhausting state court remedies. See Palmer v. Carlton, 276 F.3d 777,

781 (6th Cir. 2002) (adopting approach taken in Zarvela v. Artuz, 254 F.3d 374, 381

(2d Cir. 2001)). Should Petitioner fail to comply with these conditions, this case may

be dismissed. Lastly, this case is closed for administrative purposes pending

compliance with these conditions.

      IT IS SO ORDERED.


                                                 _s/Arthur J. Tarnow_______________
                                                 ARTHUR J. TARNOW
                                                 UNITED STATES DISTRICT JUDGE

Dated: January 27, 2021




                                           10
